852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis Bradford JOHNSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5075.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

Before LIVELY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se federal prisoner appeals the district court's denial of his motion to vacate sentence under 28 U.S.C. Sec. 2255.


3
Petitioner was sentenced to eight years imprisonment for a narcotics conspiracy, two counts of filing false tax returns, and distribution of controlled substances, pursuant to a plea agreement.  He alleged that the plea agreement was invalid and that he had received ineffective assistance of counsel.


4
Upon review, we conclude that the district court properly denied petitioner's motion to vacate.  Accordingly, the district court's order is hereby affirmed for the reasons stated by it.  Rule 9(b)(5), Rules of the Sixth Circuit.